     6:18-cv-00108-RAW Document 253 Filed in ED/OK on 09/25/19 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF OKLAHOMA

(1) ROBBIE EMERY BURKE, as Special             )
Administratrix of the Estate of BILLY WOODS,   )
Deceased,                                      )
                                               )
                          Plaintiff,           )
                                               )
v.                                             )      Case No. 18-CV-108-RAW
                                               )
(1) MUSKOGEE COUNTY COUNCIL OF                 )
YOUTH SERVICES (“MCCOYS”),                     )
a Domestic Not-for-Profit Corporation,         )
(2) BOARD OF COUNTY COMISSIONERS               )
OF MUSKOGEE COUNTY, OKLAHOMA,                  )
(3) STATE OF OKLAHOMA, ex rel.,                )
OFFICE OF JUVENILE AFFAIRS (“OJA”),            )
(4) JERROD LANG,                               )
(5) BRANDON MILLER,                            )
(6) ANGELA MILLER,                             )
(7) MARIETTA WINKLE, and                       )
(8) STEVEN BUCK,                               )
                                               )
                          Defendants.          )

          DEFENDANT’S DESIGNATIONS OF DEPOSITION TESTIMONY
               OF WITNESS, DR. RICHARD M. HOUGH, SR., EdD

      Comes now Defendants, by and through respective counsel of record, hereby
submit, pursuant to Fed. R. Civ. P. 32(a)(4)(B) and (D), the following deposition
designations from the deposition testimony of Dr. Richard M. Hough, Sr., EdD:

                        PAGE NUMBER                    LINES
                              7                         18-25
                              8                       1-9; 15-25
                              9                 1-2; 5-6; 9-15; 19-22
                            10-13                        1-25
                             14                      1-11; 15-25
                             15                       1-7; 10-24
                             16                         14-25
                             17                1; 4-5; 7; 12-14; 20-25
                             18                          1-23
                             19                      7-11; 13-22
                             20                      3-16; 18-25
6:18-cv-00108-RAW Document 253 Filed in ED/OK on 09/25/19 Page 2 of 7



                        21                 1-17; 19-25
                        22                      1-9
                        23                 4-13; 22-25
                        24               1-2; 5-11; 13-25
                        25                   1-4; 9-25
                        26                     1-25
                        27                  1-7; 10-25
                        28                   1-3; 6-24
                        29                     2-25
                        30                 1-17; 19-25
                        31                     1-25
                        32              1-9; 14-16; 20-25
                        33                 1-21; 24-25
                        34                     1-25
                        35                     1-18
                        36                     2-25
                       37-38                   1-25
                        39                 1-11; 13-25
                        40             1-10; 13-17; 19-25
                        41                     1-25
                        42             1-11; 17-19; 21-25
                        43                     1-25
                        44                   1-22; 24
                        45                 2-14; 17-25
                        46                     1-25
                        47                 1-10; 13-25
                       48-50                   1-25
                        51                      1-9
                        52                     9-25
                        53                     1-21
                        54                 1-19; 23-25
                        55            1-6; 10-15; 17-19; 25
                       56-57                   1-25
                        58                   1-4; 7-25
                        59               1-5; 9-11; 14-25
                        60                     1-25
                        61                   1-4; 7-25
                        62              1-7; 12-18; 20-25
                        63                     1-25
                        64                 1-12; 14-25
                        65                   1-16; 25


                                  2
6:18-cv-00108-RAW Document 253 Filed in ED/OK on 09/25/19 Page 3 of 7



                        66                      1-25
                        67                   1-6; 9-25
                        68                 1-15; 23-25
                        69                      1-23
                        70                 3-13; 22-25
                      71-72                     1-25
                        73                 1-11; 23-25
                        74                  5-8; 11-25
                        75                      1-25
                        76             1; 4-13; 20-22; 24
                        77                     10-25
                        78                      1-25
                        79                 1-20; 23-25
                        80                  1-2; 23-25
                        81                      1-25
                        82                 1-20; 22-25
                        83                      1-25
                        84                 1-18; 20-25
                        85                 1-14; 16-25
                        86                      1-25
                        87              1-5; 7-11; 13-23
                        88                    1; 6-25
                        89                   1-22; 25
                      90-92                     1-25
                        93                      1-24
                        94              4-20; 22-23; 25
                        95              1-5; 9-11; 13-25
                      96-97                     1-25
                        98                      1-24
                        99                 1-12; 22-25
                       100                      1-25
                       101                   1-5; 7-22
                       103                11-15; 21-25
                       104                    1; 6-25
                       105                      2-25
                     106-108                    1-25
                       109                 1-14; 16-17
                       110                      1-25
                       111                     10-25
                       112                      1-25
                       113                      1-20


                                  3
6:18-cv-00108-RAW Document 253 Filed in ED/OK on 09/25/19 Page 4 of 7



                       114                    8-25
                       115                     4-9
                       117                   23-25
                       118                1-5; 13-23
                       120                    8-25
                       121                    1-24
                       122                   22-25
                       123                    1-17
                       124                    4-25
                       127               3-19; 24-25
                       128                    1-14
                       134                   12-20
                       136                   20-25
                       137              1-9; 11; 13-24
                       141                    1-15
                       154               9-11; 15-25
                       155                    1-22
                       156                22-23; 25
                     157-158                  1-25
                       159                    1-13
                       163                    7-25
                     164-165                  1-25
                       166                 1-6; 8-25
                       167                 1-5; 9-25
                       168              1-5; 10-12; 25
                       169                    1-20
                       171                   13-25
                       172               1-14; 16-19




                                  4
    6:18-cv-00108-RAW Document 253 Filed in ED/OK on 09/25/19 Page 5 of 7



                                                  Respectfully submitted,

                                                  s/ Andy A. Artus
                                                  Andy A. Artus, OBA No. 16169
                                                  Taylor M. Tyler, OBA No. 33291
                                                  Michael L. Carr, OBA No. 17805
                                                  COLLINS, ZORN & WAGNER, P.C.
                                                  429 N.E. 50th, Second Floor
                                                  Oklahoma City, OK 73105
                                                  Telephone: (405) 524-2070
                                                  Facsimile: (405) 524-2078
                                                  Email: aaa@czwlaw.com
                                                         tmt@czwlaw.com
                                                         mlc@czwlaw.com
                                                  Attorneys for Defendant Board of
                                                  Commissioners of Muskogee County,
                                                  Oklahoma

                              CERTIFICATE OF SERVICE

       I hereby certify that on September 25, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
Electronic Filing to the following ECF registrants:

       Daniel E. Smolen, via electronic mail at: danielsmolen@ssrok.com
       Robert M. Blakemore, via electronic mail at: bobblakemore@ssrok.com
       Bryon D. Helm, via electronic mail at: bryonhelm@ssrok.com
       701 South Cincinnati Avenue
       Tulsa, OK 74119

       -and-

       Joel A. LaCourse, OBA No. 17082
       Caleb Salmon
       LaCourse Law, PLLC
       715 S. Elgin Ave.
       Tulsa, OK 74120
       Telephone:     (918) 744-7100
       Facsimile:     (918) 477-2299
       Email:         Joel@lacourselaw.com
       Attorneys for Plaintiff




                                             5
6:18-cv-00108-RAW Document 253 Filed in ED/OK on 09/25/19 Page 6 of 7



  Randall J. Wood, OBA, #10531
  Robert S. Lafferrandre, OBA No. 11897
  Carson C. Smith, OBA No. 22303
  PIERCE COUCH HENDRICKSON
   BAYSINGER & GREEN, L.L.P.
  1109 N. Francis
  Oklahoma City, OK 73106
  Telephone:     (405) 235-1611
  Facsimile:     (405) 235-2904
  Email:         rwood@piercecouch.com
                 rlafferrandre@piercecouch.com
                 csmith@piercecouch.com
  Attorney for Defendant Muskogee County Council
  of Youth Services

  Jacqueline R. Zamarripa, CBA #304681
  Richard N. Mann, OBA #11040
  Assistant Attorney General
  313 NE 21st Street
  Oklahoma City, OK 73105
  Telephone:     (405) 521-3921
  Facsimile:     (405) 521-4518
  Email:         Jackie.zamarripa@oag.ok.gov
                 Richard.mann@oag.ok.gov
  Attorneys for Oklahoma Juvenile Affairs
  and Steven Buck

  James L. Gibbs, II, OBA No. 15689
  Seth D. Coldiron, OBA 20041
  GOOLSBY, PROCTOR, HEFNER & GIBBS, PC
  701 N. Broadway Ave., Suite 400
  Oklahoma City, OK 73102-6006
  Telephone:    (405) 524-2400
  Facsimile:    (405) 525-6004
  Email:        jgibbs@gphglaw.com
                scoldiron@gphglaw.com
  Attorney for Defendants, Brandon Miller,
  Angela Miller and Marietta Winkle




                                       6
6:18-cv-00108-RAW Document 253 Filed in ED/OK on 09/25/19 Page 7 of 7



  Thomas A. LeBlanc, OBA No. 14768
  Todd M. Wagner, OBA No. 30278
  Jessica L. Foutch, OBA No. 31851
  Ryan A. McDonald, OBA No. 31645
  Best & Sharp
  Williams Center Tower 1
  One West Third Street, Suite 900
  Tulsa, OK 74103
  Telephone:    (918) 582-1234
  Facsimile:    (918) 585-9447
  Email:        tleblanc@bestsharp.com
                twagner@bestsharp.com
                jfoutch@bestsharp.com
                rmcdonald@bestsharp.com
  Attorneys for Defendant, Jerrod Lang




                                          s/ Andy A. Artus
                                          Andy A. Artus




                                     7
